IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                 June 29, 2015 Session

               TAMMY MCNABB v. THOMAS DEAN MCNABB

                  Appeal from the Circuit Court for Hamilton County
                  No. 12-D-1584   W. Jeffrey Hollingsworth, Judge


              No. E2014-02424-COA-R3-CV-FILED-AUGUST 20, 2015



This divorce action involves a marriage of nineteen years‟ duration. The deed to the
parties‟ marital residence, purchased during the marriage, reflected title in the names of
the husband and his mother. Also during the marriage, the husband had purchased a
vacant lot adjacent to the marital residence, and the parties had acquired a boat.
Following a bench trial, the trial court determined that the husband‟s one-half ownership
interest in the marital residence was marital property subject to division. The trial court
also determined that the adjacent lot and boat were marital assets. An equitable division
was ultimately ordered. The trial court further awarded the wife alimony in futuro,
determining that she had demonstrated a need for alimony and that the husband
maintained an ability to pay. The husband has appealed. Discerning no error, we affirm
the trial court‟s judgment in all respects. The wife has sought an award of attorney‟s fees
incurred in defending this appeal. In our discretion, we remand this matter to the trial
court for determination of a reasonable award of attorney‟s fees to the wife.


       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                           Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which CHARLES D.
SUSANO, JR., C.J., and D. MICHAEL SWINEY, J., joined.

John T. Rice, Chattanooga, Tennessee, for the appellant, Thomas Dean McNabb.

Catherine M. White, Chattanooga, Tennessee, for the appellee, Tammy McNabb.
                                       OPINION

                         I. Factual and Procedural Background

       This divorce action was filed on August 6, 2012, by the plaintiff, Tammy McNabb
(“Wife”), against the defendant, Thomas Dean McNabb (“Husband”). The parties were
married in 1995 and separated in April 2012. No children were born of the marriage. In
her complaint, Wife sought an equitable distribution of the parties‟ marital property as
well as an award of spousal support. At the time of trial, the parties were both in good
health, except that Wife had experienced a loss of hearing in both ears. Each party was
self-employed, with Wife maintaining employment as a housekeeper and Husband
owning an auto repair establishment as a sole proprietor. During the course of the
divorce proceedings, Wife amended her complaint to add Husband‟s mother, Margaret
McNabb (“Ms. McNabb”), as a party defendant, claiming that Husband had titled marital
property in the name of Ms. McNabb in order to prevent Wife from receiving her
equitable share of the equity therein.

      A bench trial was conducted on August 22, 2014. At the hearing, Husband
claimed that the parties‟ marital residence on Lindy Lane in Hixson, which was
purchased during the marriage, was solely owned by Ms. McNabb. He also asserted that
a 1990 Chapparal boat purchased by Ms. McNabb and utilized by the parties during the
marriage belonged solely to Ms. McNabb. Husband admitted that he had purchased an
unimproved lot of real property adjacent to the marital residence during the marriage for
$2,500.

        The warranty deed for the marital residence, made an exhibit at trial, evinced that
the home was actually titled to Ms. McNabb and Husband as tenants in common.
According to Wife, the parties were concerned that they could not qualify for a mortgage
because they were both self-employed. Consequently, Ms. McNabb was asked to
purchase the home for them and obtain the mortgage in her name. As Wife explained,
she and Husband repaid the monthly payments to Ms. McNabb in cash. Wife asserted
that a similar arrangement was instituted regarding the watercraft. Wife maintained that
she and Husband owned and paid for the marital residence and boat, although she could
produce no records to demonstrate that such payments had been made. Wife did,
however, present insurance documents for the boat, which reflected Husband and Wife as
the respective insured parties.

       Husband and Ms. McNabb testified that Ms. McNabb chose to purchase the
marital residence of her own volition (even though she already owned a home) and that
she simply allowed the parties to reside there free of charge. The two denied that the
parties ever paid Ms. McNabb any monies for the marital residence or the boat.
                                            2
According to Ms. McNabb, she elected to have Husband‟s name placed on the deed to
the marital residence so that he could inherit title upon her passing. To Wife‟s credit, the
proof demonstrated that the parties undertook extensive renovations on the marital
residence, some of which work was performed by the parties themselves. Although Wife
testified that she and Husband paid all expenses related to materials and labor, Husband
and Ms. McNabb asserted that Ms. McNabb in fact paid those costs. Husband
acknowledged, however, that his interrogatory responses contained the following
statement: “I am asking the court to make an equitable division of all of our marital
property, including the house that is in my name and my Mother‟s name.”

        Concerning the matter of spousal support, Wife related that she provided
housecleaning services for various individuals and that her income fluctuated greatly.
Wife acknowledged that her income from this employment had been, at most, $470 per
week. Although she had applied for other types of employment, Wife stated that her lack
of job skills and hearing impairment prevented her from securing a better job. Husband
testified that his income from the car repair business also fluctuated dramatically, causing
him to acquire loans from his mother on a regular basis. Husband‟s bank statements
demonstrated that in 2012, he deposited an average of $7,100 per month, or $85,000 per
year, into his business account. In 2011, the parties‟ joint federal income tax return
showed gross receipts for Husband‟s business in the amount of $71,264 with a
corresponding net income of only $11,200. Similarly, in 2009, the parties‟ joint federal
tax return indicated gross receipts for the business in the amount of $70,341 and a related
net loss of $2,644. On his income and expense statement submitted to the trial court,
Husband reported an average gross income in the amount of $900 per month.

        Both parties valued the marital residence at $230,000 on their respective asset and
liability statements. Similarly, each party listed the vacant lot as having a value of
$5,000. An appraisal performed of the equipment located at Husband‟s business
premises placed a value at $17,545. Although Husband indicated that he disagreed with
this value, he provided no opinion as to the equipment‟s worth.

        Upon the conclusion of trial, the court took the case under advisement and
subsequently entered a memorandum order and final decree on September 4, 2014.
Regarding the marital residence, the court noted that while the evidence was “confusing,”
the parties clearly improved the property during their residence there. In addition, the
trial court found that by deed, the property was titled to Ms. McNabb and Husband,
thereby providing Husband with a one-half ownership interest therein. As such, the trial
court found that Husband‟s one-half interest constituted marital property subject to
division. The trial court found the value of the home to be $230,000 and the mortgage
balance to be $183,000, establishing a total equity value of $47,000. Pursuant to an

                                             3
equitable division, the court determined the value of Wife‟s one-fourth interest in that
equity to be $11,750.

       With reference to additional assets, the trial court determined that the adjacent lot
was marital property, valuing it at $3,750. While the court awarded the lot to Husband,
Wife was awarded one-half of its value, or $1,875. The trial court also concluded that
based on the documentary evidence presented at trial, Husband and Wife were the owners
of the boat. The court ordered the watercraft to be sold and the proceeds divided equally.

       Regarding alimony, the trial court found the parties‟ nineteen-year marriage to be
of relatively long duration. The court also determined that while Wife had limited
employment opportunities due to her hearing impairment and a modicum of job skills,
Husband owned and operated his own business. As the court noted, however, it was
“difficult to discern how hard he works at that business.” The court observed that
although Husband‟s tax returns demonstrated a net income of roughly $12,000 per year
for Husband‟s business, “the Lindy Lane home, the Chaparral boat, and the vehicles
owned by the parties point to a lifestyle a $12,000.00 income could never support.” The
court therefore concluded that Wife had established a demonstrated need for alimony and
that Husband had the ability to pay such support.

       Concerning the form of spousal support awarded, the trial court determined that
rehabilitation was not practical for Wife because no evidence was presented regarding
training that she could undergo to improve her income. The court thus awarded Wife
$750 per month as alimony in futuro. Following entry of a final judgment, Husband filed
a motion to alter or amend, which upon consideration, was denied by the trial court. The
court did, however, amend the final judgment to dismiss Ms. McNabb from the action.
Husband timely appealed.

                                   II. Issues Presented

        Husband presents the following issues for our review, which we have restated
slightly:

   1. Whether the trial court erred in determining that the Lindy Lane residence was
      marital property.
   2. Whether the trial court erred in its valuation of the Lindy Lane residence.
   3. Whether the trial court erred in determining that the adjoining, unimproved lot on
      Lindy Lane was marital property.


                                             4
   4. Whether the trial court erred in its valuation of the vacant lot.
   5. Whether the trial court erred in determining that the boat was marital property.
   6. Whether the trial court erred in its award of alimony.
Wife presents an additional issue:

   7. Whether Wife should receive an award of attorney‟s fees incurred in defending
      this appeal.


                                  III. Standard of Review

       In a case involving the proper classification and distribution of assets incident to a
divorce, our Supreme Court has elucidated the applicable standard of review as follows:

              This Court gives great weight to the decisions of the trial court in
       dividing marital assets and “we are disinclined to disturb the trial court‟s
       decision unless the distribution lacks proper evidentiary support or results
       in some error of law or misapplication of statutory requirements and
       procedures.” Herrera v. Herrera, 944 S.W.2d 379, 389 (Tenn. Ct. App.
       1996). As such, when dealing with the trial court‟s findings of fact, we
       review the record de novo with a presumption of correctness, and we must
       honor those findings unless there is evidence which preponderates to the
       contrary. Tenn. R. App. P. 13(d); Union Carbide Corp. v. Huddleston, 854
S.W.2d 87, 91 (Tenn. 1993). Because trial courts are in a far better position
       than this Court to observe the demeanor of the witnesses, the weight, faith,
       and credit to be given witnesses‟ testimony lies in the first instance with the
       trial court. Roberts v. Roberts, 827 S.W.2d 788, 795 (Tenn. Ct. App.
       1991). Consequently, where issues of credibility and weight of testimony
       are involved, this Court will accord considerable deference to the trial
       court‟s factual findings. In re M.L.P., 228 S.W.3d 139, 143 (Tenn. Ct.
       App. 2007) (citing Seals v. England/Corsair Upholstery Mfg. Co., 984
S.W.2d 912, 915 (Tenn. 1999)). The trial court‟s conclusions of law,
       however, are accorded no presumption of correctness. Langschmidt v.
       Langschmidt, 81 S.W.3d 741, 744-45 (Tenn. 2002).

Keyt v. Keyt, 244 S.W.3d 321, 327 (Tenn. 2007).




                                              5
      Further, as this Court has previously held:

             Because Tennessee is a “dual property” state, a trial court must
      identify all of the assets possessed by the divorcing parties as either
      separate property or marital property before equitably dividing the marital
      estate. Separate property is not subject to division. In contrast, Tenn.
      Code Ann. § 36-4-121(c) outlines the relevant factors that a court must
      consider when equitably dividing the marital property without regard to
      fault on the part of either party. An equitable division of marital property is
      not necessarily an equal division, and § 36-4-121(a)(1) only requires an
      equitable division.

McHugh v. McHugh, No. E2009-01391-COA-R3-CV, 2010 WL 1526140 at *3-4 (Tenn.
Ct. App. Apr. 16, 2010) (internal citations omitted). See also Manis v. Manis, 49 S.W.3d
295, 306 (Tenn. Ct. App. 2001) (holding that appellate courts reviewing a distribution of
marital property “ordinarily defer to the trial judge‟s decision unless it is inconsistent
with the factors in Tenn. Code Ann. § 36-4-121(c) or is not supported by a preponderance
of the evidence.”).

      Regarding valuation, this Court has explained:

             The value of marital property is a fact question. Thus, a trial court‟s
      decision with regard to the value of a marital asset will be given great
      weight on appeal. In accordance with Tenn. R. App. P. 13(d), the trial
      court‟s decisions with regard to the valuation and distribution of marital
      property will be presumed to be correct unless the evidence preponderates
      otherwise.

             The value of a marital asset is determined by considering all relevant
      evidence regarding value. The burden is on the parties to produce
      competent evidence of value, and the parties are bound by the evidence
      they present. Thus the trial court, in its discretion, is free to place a value
      on a marital asset that is within the range of the evidence submitted.

Wallace v. Wallace, 733 S.W.2d 102, 107 (Tenn. Ct. App. 1987) (internal citations
omitted).

       In regard to alimony determinations, our Supreme Court has “repeatedly and
recently observ[ed] that trial courts have broad discretion to determine whether spousal
support is needed and, if so, the nature, amount, and duration of the award.” See
Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011). The Court has further
explained:
                                            6
       [A] trial court‟s decision regarding spousal support is factually driven and
       involves the careful balancing of many factors. As a result, “[a]ppellate
       courts are generally disinclined to second-guess a trial judge‟s spousal
       support decision.” Kinard, 986 S.W.2d at 234. Rather, “[t]he role of an
       appellate court in reviewing an award of spousal support is to determine
       whether the trial court applied the correct legal standard and reached a
       decision that is not clearly unreasonable.” Broadbent v. Broadbent, 211
S.W.3d 216, 220 (Tenn. 2006). Appellate courts decline to second-guess a
       trial court‟s decision absent an abuse of discretion. An abuse of discretion
       occurs when the trial court causes an injustice by applying an incorrect
       legal standard, reaches an illogical result, resolves the case on a clearly
       erroneous assessment of the evidence, or relies on reasoning that causes an
       injustice. This standard does not permit an appellate court to substitute its
       judgment for that of the trial court, but “„reflects an awareness that the
       decision being reviewed involved a choice among several acceptable
       alternatives,‟ and thus „envisions a less rigorous review of the lower court‟s
       decision and a decreased likelihood that the decision will be reversed on
       appeal.‟” Henderson, 318 S.W.3d at 335 (quoting Lee Medical, Inc. v.
       Beecher, 312 S.W.3d 515, 524 (Tenn. 2010)). Consequently, when
       reviewing a discretionary decision by the trial court, such as an alimony
       determination, the appellate court should presume that the decision is
       correct and should review the evidence in the light most favorable to the
       decision.

Id. at 105-06 (other internal citations omitted).

                                   IV. Marital Residence

       Husband asserts that the trial court erred in classifying his one-half interest in the
marital residence as marital property and dividing a portion of the equity between the
parties. Wife contends that the trial court correctly found that one-half of the equity in
the marital residence was marital property, such that she was properly awarded one-
fourth of the equity value. We agree with Wife.

       Tennessee Code Annotated § 36-4-121 (2014) provides in pertinent part:

       (a)(1) In all actions for divorce or legal separation, the court having
       jurisdiction thereof may, upon request of either party, and prior to any
       determination as to whether it is appropriate to order the support and
       maintenance of one (1) party by the other, equitably divide, distribute or

                                              7
assign the marital property between the parties without regard to marital
fault in proportions as the court deems just.

***

(b) For purposes of this chapter:

(1)(A) “Marital property” means all real and personal property, both
tangible and intangible, acquired by either or both spouses during the
course of the marriage up to the date of the final divorce hearing and owned
by either or both spouses as of the date of filing of a complaint for divorce,
except in the case of fraudulent conveyance in anticipation of filing, and
including any property to which a right was acquired up to the date of the
final divorce hearing, and valued as of a date as near as reasonably possible
to the final divorce hearing date. In the case of a complaint for legal
separation, the court may make a final disposition of the marital property
either at the time of entering an order of legal separation or at the time of
entering a final divorce decree, if any. If the marital property is divided as
part of the order of legal separation, any property acquired by a spouse
thereafter is deemed separate property of that spouse. All marital property
shall be valued as of a date as near as possible to the date of entry of the
order finally dividing the marital property.

(B) “Marital property” includes income from, and any increase in value
during the marriage of, property determined to be separate property in
accordance with subdivision (b)(2) if each party substantially contributed to
its preservation and appreciation, and the value of vested and unvested
pension, vested and unvested stock option rights, retirement or other fringe
benefit rights relating to employment that accrued during the period of the
marriage.

(C) “Marital property” includes recovery in personal injury, workers‟
compensation, social security disability actions, and other similar actions
for the following: wages lost during the marriage, reimbursement for
medical bills incurred and paid with marital property, and property damage
to marital property.

(D) As used in this subsection (b), “substantial contribution” may include,
but not be limited to, the direct or indirect contribution of a spouse as
homemaker, wage earner, parent or family financial manager, together with
such other factors as the court having jurisdiction thereof may determine.

                                      8
      ***

      (2) “Separate property” means:

      (A) All real and personal property owned by a spouse before marriage,
      including, but not limited to, assets held in individual retirement accounts
      (IRAs) as that term is defined in the Internal Revenue Code of 1986,
      compiled in 26 U.S.C., as amended;

      (B) Property acquired in exchange for property acquired before the
      marriage;

      (C) Income from and appreciation of property owned by a spouse before
      marriage except when characterized as marital property under subdivision
      (b)(1);

      (D) Property acquired by a spouse at any time by gift, bequest, devise or
      descent . . . .

       In the case at bar, neither party disputes that the marital residence was purchased
during the marriage.        The respective warranty deed introduced into evidence
demonstrated that upon acquisition, the home was titled to Husband and his mother as
tenants in common. We conclude that based on this proof, the trial court properly found
that Husband held a one-half ownership interest in the property and that such one-half
interest was marital property. See Tenn. Code Ann. § 36-4-121(b)(1)(A).

       Husband contends, however, that the trial court erroneously determined Husband‟s
one-half interest in the home to be marital property inasmuch as his name was placed
upon the deed solely for “estate purposes.” Husband cites no authority for this argument.
The undisputed proof was that the property was purchased during the marriage and title
was held by Ms. McNabb and Husband. Therefore, the trial court properly determined
that Husband‟s one-half ownership interest in the home was marital property subject to
division.

       Regarding the value of the equity in the marital residence, the parties each valued
the residence at $230,000 on their respective asset and liability statements. Husband
presented no other proof regarding the value of the home. It was also undisputed that by
the time of trial, the mortgage indebtedness was $183,000, thus establishing the value of
the equity at $47,000, as found by the trial court. Wife was awarded one-fourth of that
amount, or $11,750. On appeal, Husband contends that the evidence regarding value was

                                            9
“speculative.” We note, however, that Husband did not dispute the $230,000 value at
trial. As this Court has previously explained:

       The value of a marital asset is determined by considering all relevant
       evidence regarding value. The burden is on the parties to produce
       competent evidence of value, and the parties are bound by the evidence
       they present. Thus the trial court, in its discretion, is free to place a value
       on a marital asset that is within the range of the evidence submitted.

Wallace, 733 S.W.2d at 107 (internal citations omitted). In this instance, the trial court
placed a value on the marital residence that was distinctly within the range of evidence
submitted. The evidence does not preponderate against the trial court‟s determination of
value.

                                      V. Vacant Lot

       Husband similarly argues that the trial court erred in awarding Wife one-half the
value of the vacant lot adjacent to the marital residence. Husband asserts in his brief that
the unimproved property was titled to Ms. McNabb. At trial, however, Husband
acknowledged that he purchased the lot during the marriage for $2,500 and that he had
paid the monthly payments. There was a dearth of evidence presented at trial that Ms.
McNabb possessed any ownership interest in this property. Therefore, the court clearly
did not err by awarding Wife a portion of the value of this marital property.

         Regarding the value of the vacant lot, Wife asserts that the parties stipulated such
value to be $5,000. Each party listed the parcel on his or her statement of assets and
liabilities as having a value of $5,000. Husband testified, however, that he purchased the
lot for $2,500. The trial court valued the lot at $3,750 and awarded each party one-half of
that amount. The evidence does not preponderate against the trial court‟s valuation as it
was within the range of evidence submitted.

                                         VI. Boat

       At trial, Wife claimed that the parties purchased a boat for their use during the
marriage and that they paid the insurance and slip rental payments associated therewith.
Husband testified that the watercraft was both paid for by and titled to Ms. McNabb. No
testimony regarding the boat was presented by Ms. McNabb.

       The only documentary evidence presented during trial regarding ownership of this
asset consisted of copies of insurance policy declaration pages, which reflected that
Husband and Wife were listed as the insured parties. Based on this proof, the trial court
                                             10
determined the boat to be a marital asset and ordered it sold with the proceeds to be
equally divided. The evidence does not preponderate against the trial court‟s
determination. As earlier noted:

      [T]rial courts are in a far better position than this Court to observe the
      demeanor of the witnesses, the weight, faith, and credit to be given
      witnesses‟ testimony lies in the first instance with the trial court. Roberts v.
      Roberts, 827 S.W.2d 788, 795 (Tenn. Ct. App. 1991). Consequently, where
      issues of credibility and weight of testimony are involved, this Court will
      accord considerable deference to the trial court‟s factual findings. In re
      M.L.P., 228 S.W.3d 139, 143 (Tenn. Ct. App. 2007) (citing Seals v.
      England/Corsair Upholstery Mfg. Co., 984 S.W.2d 912, 915 (Tenn. 1999)).

Keyt, 244 S.W.3d at 327. We conclude that the trial court properly determined the
parties‟ boat to be marital property.

                                 VII. Award of Alimony

       Finally, Husband contends that the trial court erred in awarding Wife alimony in
futuro in the amount of $750 per month. In support, he claims that Wife did not
demonstrate an actual need or that he had an ability to pay. According to Husband, Wife
earned income of $470 per week through her employment as a housekeeper, and the
monthly expenses shown on her expense statement were merely “guesstimates.”

      Tennessee Code Annotated § 36-5-121 (2014) provides in pertinent part:

      (d)(1) The court may award rehabilitative alimony, alimony in futuro, also
      known as periodic alimony, transitional alimony, or alimony in solido, also
      known as lump sum alimony or a combination of these, as provided in this
      subsection (d).

      (2) It is the intent of the general assembly that a spouse, who is
      economically disadvantaged relative to the other spouse, be rehabilitated,
      whenever possible, by the granting of an order for payment of rehabilitative
      alimony. To be rehabilitated means to achieve, with reasonable effort, an
      earning capacity that will permit the economically disadvantaged spouse's
      standard of living after the divorce to be reasonably comparable to the
      standard of living enjoyed during the marriage, or to the post-divorce
      standard of living expected to be available to the other spouse, considering
      the relevant statutory factors and the equities between the parties.

                                            11
(3) Where there is relative economic disadvantage and rehabilitation is not
feasible, in consideration of all relevant factors, including those set out in
subsection (i), the court may grant an order for payment of support and
maintenance on a long-term basis or until death or remarriage of the
recipient, except as otherwise provided in subdivision (f)(2)(B).

(4) An award of alimony in futuro may be made, either in addition to an
award of rehabilitative alimony, where a spouse may be only partially
rehabilitated, or instead of an award of rehabilitative alimony, where
rehabilitation is not feasible. Transitional alimony is awarded when the
court finds that rehabilitation is not necessary, but the economically
disadvantaged spouse needs assistance to adjust to the economic
consequences of a divorce, legal separation or other proceeding where
spousal support may be awarded, such as a petition for an order of
protection.

***

(i) In determining whether the granting of an order for payment of support
and maintenance to a party is appropriate, and in determining the nature,
amount, length of term, and manner of payment, the court shall consider all
relevant factors, including:

       (1) The relative earning capacity, obligations, needs, and
       financial resources of each party, including income from
       pension, profit sharing or retirement plans and all other
       sources;

       (2) The relative education and training of each party, the
       ability and opportunity of each party to secure such education
       and training, and the necessity of a party to secure further
       education and training to improve such party's earnings
       capacity to a reasonable level;

       (3) The duration of the marriage;

       (4) The age and mental condition of each party;

       (5) The physical condition of each party, including, but not
       limited to, physical disability or incapacity due to a chronic
       debilitating disease;
                                     12
             (6) The extent to which it would be undesirable for a party to
             seek employment outside the home, because such party will
             be custodian of a minor child of the marriage;

             (7) The separate assets of each party, both real and personal,
             tangible and intangible;

             (8) The provisions made with regard to the marital property,
             as defined in § 36-4-121;

             (9) The standard of living of the parties established during the
             marriage;

             (10) The extent to which each party has made such tangible
             and intangible contributions to the marriage as monetary and
             homemaker contributions, and tangible and intangible
             contributions by a party to the education, training or increased
             earning power of the other party;

             (11) The relative fault of the parties, in cases where the court,
             in its discretion, deems it appropriate to do so; and

             (12) Such other factors, including the tax consequences to
             each party, as are necessary to consider the equities between
             the parties.

       Regarding these statutory factors, the trial court found the parties‟ nineteen-year
marriage to be of relatively long duration. The court also found that Wife had restricted
employment opportunities due to her hearing impairment and limited job skills, noting
that the most Wife had earned performing housecleaning services was $470 per week.
Based on the evidence, the trial court determined that rehabilitation was not practical for
Wife because there was no evidence regarding training that she could receive to enhance
the level of her income. The trial court noted that Husband owned and operated his own
business and that although Husband‟s 2011 federal tax return showed a net income of
approximately $12,000 per year from Husband‟s business, “the Lindy Lane home, the
Chaparral boat, and the vehicles owned by the parties point to a lifestyle a $12,000.00
income could never support.” The court therefore concluded that Wife had demonstrated
a need for alimony and that Husband had the ability to pay alimony despite the taxable
income reflected on the parties‟ federal returns.

                                            13
       The evidence does not preponderate against the trial court‟s findings. This was a
marriage of long duration, with both parties working and contributing to the marital
estate. Wife was fifty-three years of age at the time of trial and maintained employment
as a housekeeper, earning approximately $900 per month. Wife explained that she had
been unable to obtain employment that would yield a higher wage due to her hearing
impairment and limited job skills. She also acknowledged that the highest level of
income she had ever earned was $470 per week.

        The trial court considered additional evidence concerning Wife‟s monthly
expenses. Wife related that she was currently residing with her daughter but planned to
transition to independent living. According to Wife, she estimated the expenses she
would reasonably incur if living on her own and calculated that she would experience a
deficit of approximately $865 per month. The evidence supports a determination that
Wife demonstrated a need for alimony.

        Regarding Husband‟s ability to pay spousal support, Husband owned an
automobile repair business and admitted that he was paid for his services by cash and
credit card. He sometimes also traded his services for non-monetary compensation.
Husband‟s bank statements demonstrated that in 2012, he deposited an average of $7,100
per month, or $85,000 per year, into his business operating account. In 2011, the parties‟
joint federal income tax return showed gross receipts for Husband‟s business operations
in the amount of $71,264 but a corresponding net income of only $11,200. Similarly, in
2009, the parties‟ joint federal income tax return reflected gross receipts for the business
in the amount of $70,341 and a net loss of $2,644. On his income and expense statement,
Husband reported an average gross income in the amount of $900 per month. As the trial
court noted, however, the parties‟ standard of living was inexplicably luxurious in
comparison to their reported income. The court thus determined that despite the parties‟
tax returns, Husband had the ability to pay alimony. We conclude that the evidence does
not preponderate against the trial court‟s determination in this regard.

                          VIII. Attorney‟s Fees on Appeal

       Wife seeks an award of attorney‟s fees on appeal, arguing that she confronts a lack
of funds to pay for the defense of this appeal. As Wife correctly notes, this Court has the
discretion to award her such fees. This Court has explained such an award of attorney‟s
fees as follows:

       [I]t is in the sole discretion of this court whether to award attorney‟s fees on
       appeal. As such, when this Court considers whether to award attorney‟s
       fees on appeal, we must be mindful of “the ability of the requesting party to
       pay the accrued fees, the requesting party‟s success in the appeal, whether
                                             14
      the requesting party sought the appeal in good faith, and any other equitable
      factor that need be considered.”

Parris v. Parris, No. M2006-02068-COA-R3-CV, 2007 WL 2713723 at *13 (Tenn. Ct.
App. Sept. 18, 2007) (quoting Dulin v. Dulin, No. W2001-02969-COA-R3-CV, 2003 WL
22071454 (Tenn. Ct. App. Sept. 3, 2003)) (other internal citations omitted). Given
Wife‟s limited assets and modest earning capacity, as well as Husband‟s lack of success
on appeal, we determine this to be an appropriate case for an award of attorney‟s fees on
appeal. We therefore remand this matter to the trial court for determination of a
reasonable amount of attorney‟s fees to be awarded to Wife.

                                    IX. Conclusion

       For the reasons elucidated above, we affirm the trial court‟s judgment in all
respects. Wife‟s request for an award of attorney‟s fees on appeal is granted, and we
remand this matter to the trial court for determination of a reasonable amount of
attorney‟s fees to be awarded to Wife. Costs on appeal are assessed to the appellant,
Thomas Dean McNabb.



                                                _________________________________
                                                THOMAS R. FRIERSON, II, JUDGE




                                           15